COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                   §
                                                                No. 08-12-00177-CR
 IN RE: THE STATE OF TEXAS,                        §
                                                          AN ORIGINAL PROCEEDING
                                                   §
                        Relator.                                 IN MANDAMUS
                                                   §



                                          JUDGMENT

        The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Patrick Garcia, Judge of the 384th District Court of El Paso, Texas, and

conditionally grants relief, in accordance with the opinion of this court. The writ will issue only

if the trial court fails to comply with this opinion.

        IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2013.



                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating